  Case 1:08-cv-04405-PKC-PK Document 631-3 Filed 06/17/19 Page 1 of 1 PageID #: 18626
 U.S. Department of Justice                                                          PROCESS RECEIPT AND RETURN
 United States Marshals Service                                                      See "Instructionsfor Service of Process by US. Marshal"

  PLAINTIFF                                                                                                          COURT CASE NUMBER
  Allstate Insurance Company, et al.                                                                                08-CV-4405 (PKC) (PK)
  DEFENDANT                                                                                                          TYPE OF PROCESS
  Mark Mirvis                                                                                                       Writ of Execution
                     NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
   SERVE             Mark Mirvis
      AT             ADDRESS (Street or RFD, Apartment No., Ciry, State and ZIP Code)

                     289 Bayberry Drive North, Hewlett Harbor, NY 11557
  SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                            Number of process to be
                                                                                                                served with this Form 285     1
                Morrison Mahoney, LLP
                                                                                                                Number of parties to be
                Attn: Andrew S. Midgett, Esq.
                120 Broadway, Suite 1010
                                                                                                                served in this case           1                       .:2
                New York, New York 10271
                                                                                                                Check for service
                L                                                                                               on U.S.A.

     SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (htdude Business and Alternate Addresses,
    All Telephone Numbers, and Estimated Times Availablefor Service):
Fold                                                                                                     •                      Fold
         ,t,
    Plaintiffs estimate that Defendant would most likely be available for service at the above-referenced addreii in the early
    morning.. ccordingly, aintiffs respectfully request that this Writ be served at 9:00 a.m., or as soon thereafter as feasible.



  Signature of Attorney other Ori       requesting service on behalf of:             lig PLAINTIFF          TELEPHONE NUMBER                      DATE

                                                                                     0 DEFENDANT            (646) 870-1741                        4/23/18
    SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOWTHIS LINE
  I acknowledge receipt for the total   Total Process District of      District to       Signature of Authorized USMS Deputy or Clerk                     Date
  number of process indicated.                        Origin           Serve

                                                                                         C'd , ,            i
  (Sign onlyfor USAI 285 ifmore                            53                                                                                             4(07 /12
  than one USX( 285 is submitted)                      No.-            No. 53
  I hercty certify and return that I have personally served , 0 have legal evidence of service,       have executed as shown in "Remarks", the process described
  on theindividual , company, corporation, etc., at the address shown above on the on the individual company, corporation, etc. shown at the address inserted below.

  ❑ I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
  Name and title of individual served (ii not shown above)                                                             ❑   A person of suitable age and discretion
                                                                                                                           then residing in defendant's usual place
                    /11644 11 1,A, v35                                                                                     of abode
  Address (complete only different than shown above)                                                                   Date                  Time
                                                                                                                                                                 1114m
                                                                                                                                                  it'bo          ❑ Pm
                                                                                                                       4 4 1X ?
                                                                                                                       Signature of U.S. Marsha     ,1    p,S5 -   .75-,
  Service Fee         Total Mileage Charges Forwarding Fee          Total Charges        Advance Deposits       Amount owed to U.S. Marshal. or
                      including endeavors)                                                                      (Amount of Refund')

   5a0,         oD     44a, 00                                                               540, cc                                 s0.00
  REMARKS:




  DISTRIBUTE TO: I. CLERK OF THE COURT                                                                                              PRIOR EDITIONS MAY BE USED
                 2. USMS RECORD
                 3. NOTICE OF SERVICE
                 4. BILLING STATEMENT": To be returned to the U.S. Marshal with payment,
                    if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                    Form USM-285
                 5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                    Rev. 11113
